internal_revenue_service number release date index number ----------------------- --------------------------------- ---------------------------------------- --------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------ id no ------------- telephone number --------------------- refer reply to cc intl b06 plr-146917-09 date date legend ty ------- ty ------- taxpayer service firm state a year date date date date date date date shareholder shareholder business --------------------------------- ----------------------------- ---------- ------- ------------------- --------------------- ---------------- ------------------ ------------------ ------------------- ------------------- ----------------- --------------------- ---------------------------------------------------- dear -------------- this responds to a letter dated date submitted by service firm taxpayer’s authorized representative requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file a form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year in accordance with temp sec_1_921-1t and sec_1_992-2 the extension granted by this letter_ruling is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements required under sec_301_9100-3 and this office has not verified any of the material submitted in support of the request for rulings verification of plr-146917-09 the information representations and other facts may be required as part of the audit process facts taxpayer is a domestic_corporation directly owned and managed by shareholder sec_1 and taxpayer was incorporated on date to be an interest charge domestic_international_sales_corporation ic-disc engaged in business taxpayer uses the accrual_method of accounting and its year end is december during year shareholder sec_1 and service firm held several telephone conferences concerning the tax benefits associated with electing ic-disc status on date service firm drafted a form 4876-a for signatures however taxpayer did not yet have an address in state a taxpayer obtained an address in state a and notified service firm on date service firm revised the election to reflect the new address and returned form 4876-a for signature on date on date shareholder sec_1 signed part ii shareholder’s consent statement when service firm prepared to mail the signed election to the irs service firm noticed that the officer signature was missing because shareholder sec_1 were traveling on business and not realizing the deadline of date the last day of the day period for electing ic-disc status in a corporation’s first taxable_year service firm had shareholder sign on date when shareholder returned home and was able to sign the service received form 4876-a on date and denied the election because it was filed after the due_date of date the period of limitations on assessment under sec_6501 has not expired for the taxable_year for which the election is being made nor for any taxable years that would have been affected by the election had taxpayer made a timely election taxpayer has requested a ruling that grants an extension of time to file form 4876-a so that the form will be treated as timely filed within days after the beginning of its first taxable_year law and analysis sec_992 provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election plr-146917-09 temporary sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as a ic-disc for its first taxable_year shall make its election within days after the beginning of that year temporary sec_1_921-1t further provides that the rules contained in sec_1_992-2 b and b shall apply to the manner of making the election and the manner and form of shareholder consent to the election sec_1_992-2 provides that except as otherwise provided in paragraphs b and c of that section the election to be treated as a domestic_international_sales_corporation shall be valid only if the consent of every person who is a shareholder of the corporation as of the beginning of the first taxable_year for which such election is effective is on or attached to the form 4876-a when filed with the service_center sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i treasury regulation b provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interest of the government based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a required by temp sec_1_921-1t and sec_1 a i such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year beginning date plr-146917-09 the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election to submit shareholder consent statements or to claim ic-disc status or benefits see sec_301_9100-1 a copy of this letter_ruling should be filed with the form 4876-a except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john e hinding senior technical reviewer branch office of associate chief_counsel international
